Citation Nr: 0812534	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-03 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from October 1966 to August 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In February 2007, the Board reopened the veteran's claims of 
entitlement to service connection for hypertension and 
bilateral hearing loss disability, and remanded those issues 
for additional development.  While the appeal was in remand 
status, service connection for hearing loss disability was 
granted in an October 2007 rating decision.  


FINDING OF FACT

Hypertension is attributable to service in service.


CONCLUSION OF LAW

Hypertension was incurred in peacetime service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the instant case, the veteran's claim was received in 
April 2001, after the enactment of the VCAA.

A February 2003 letter discussed the evidence necessary to 
support a claim of entitlement to service connection.  The 
veteran was told that VA would make reasonable efforts to 
help him obtain evidence supportive of his claim.  He was 
asked to identify outstanding evidence.  

A letter dated in April 2007 listed the evidence of record 
and told the veteran how VA would assist him in obtaining 
further evidence.  The letter also advised the veteran of the 
manner in which VA determines disability ratings and 
effective dates.  The evidence necessary to establish service 
connection was discussed.  

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notices were provided to the veteran both before 
and after the initial adjudication of his claims, he was not 
prejudiced thereby.  The content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  A VA examination has been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

Review of the veteran's service medical records reveals that 
on enlistment examination in March 1966, the veteran's blood 
pressure was 110/70.

During a flight physical in April 1971, the veteran's blood 
pressure was 104/64.  In August 1971 the veteran's blood 
pressure was 145/100.

An August 1973 flight physical indicated blood pressure of 
132/84.  The veteran denied high blood pressure and heart 
trouble.  

An April 1978 report of medial history shows the veteran's 
denial of high blood pressure and heart trouble.  On 
examination, the veteran's blood pressure was 110/82.  
Examination in June 1982 revealed a blood pressure of 126/78.

An April 1983 treatment record shows a blood pressure reading 
of 132/90.  The following day the veteran's blood pressure 
was 136/96.  In January 1985 the veteran's blood pressure was 
150/90.  However, hypertension was not assessed at that time.  

A June 1986 treatment record indicates a blood pressure of 
122/92.  The veteran reported that he had been assessed with 
cholesterol of 218, and that he had undergone two five-day 
blood pressure checks previously.  The assessment was 
moderate risk.  The veteran was advised to stop smoking and 
continue with a low salt and low cholesterol diet.  

On retirement examination in May 1987, the veteran endorsed 
high blood pressure.  The examining physician made no comment 
pertaining to high blood pressure or hypertension.  On 
clinical examination, the veteran's blood pressure was 
120/88.  Hyperlipidemia was noted in the summary of defects 
and diagnoses.  The veteran was found to be qualified for 
retirement.  A June 1987 treatment note indicates cholesterol 
of 234.

On VA examination in June 1988, the veteran's blood pressure 
was measured as 136/94, 140/100, and 140/94.  Evaluation of 
the cardiovascular system revealed regular rate and rhythm, 
without murmurs or gallops.  The impression was history of 
elevated blood pressure, normotensive, though high normal on 
examination.

Private records dating to June 1992 indicate a blood pressure 
of 134/92.  In July 1995 the veteran's blood pressure was 
140/100.  Blood pressure readings were also elevated on 
cardiac evaluation in March 2001.

The veteran underwent coronary artery bypass graft in March 
2003.  

A VA examination was conducted in May 2007.  The veteran 
reported hypertension with an onset of 1988.  He noted a 
history of elevated blood pressure dating to the 1970s and 
stated that he was told that his blood pressure was elevated 
but never given a diagnosis of hypertension.  He indicated 
that he was told after his separation examination that he had 
high blood pressure.  He stated that he began treatment in 
1995.  The examiner noted that the veteran had undergone 
coronary artery bypass and angioplasty in 2003.  On physical 
examination the veteran's blood pressure was 137/79.  
Subsequent readings were 142/88 and 139/85.  The diagnosis 
was hypertension.  The examiner concluded, based on a 
thorough review of the claims file and examination, that it 
was not likely that hypertension was related to elevated 
blood pressure readings in service.  He noted that there were 
isolated elevated blood pressure readings in service, among 
normal readings.  He noted that such readings were 
intermittent rather than consistent and that a provider could 
not establish a diagnosis of hypertension without consistent 
elevations in blood pressure.



Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Service connection hypertension may be granted if the 
disability is manifest to a compensable degree within one 
year of active service.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that service connection is 
warranted.  The Board observes that the May 2007 VA examiner 
concluded that the veteran's hypertension was not related to 
elevated blood pressure readings in service.  He pointed out 
that the record revealed isolated elevated blood pressure 
readings in service, among normal readings.  He noted that 
such findings were intermittent rather than consistent and 
that a diagnosis of hypertension could not be established 
without consistent elevations in blood pressure.  However, 
the examiner was not a physician and the reasoning is faulty.  
The Board shall not remand again.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The examiner commented 
that the in-service elevated readings were intermittent and 
surrounded by normal findings.  However, in April 1983, his 
pressure was elevated.  In January 1985, pressure was 
elevated.  In April 1985 and in June 1986, pressure was 
elevated.  Although pressure was 120/88 at retirement, such 
was borderline.  In June 1988, pressure was elevated on three 
occasions and In June 1992 and July 1995, pressure was 
elevated.  The Board is unprepared to find that a borderline 
elevated pressure is adequate to determine that the elevated 
in-service pressures were intermittent. 

The Board has been presented with a remarkable number of 
elevated pressure readings during and immediately following 
service and faulty reasoning from a VA examiner.  The 
objective evidence tends to establish that hypertension was 
first manifest during service.


ORDER

Entitlement to service connection for hypertension is 
granted.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


